Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10 are currently pending in the instant application.  Claims 1-10 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/KR2018/003245, filed on March 21, 2018 and claims benefit of Foreign Applications REPUBLIC OF KOREA 10-2018-0029725, filed on March 14, 2018 and REPUBLIC OF KOREA 10-2017-0042179, filed on March 31, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 

IV.	Objections

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  not including the term “and” in between the last two structures listed in the claims.  Appropriate correction is required.


**** closest prior art is WO 2015/050391 which teaches an organic electroluminescent device comprising compounds similar in structure to formula 1 and the arylamine derivatives but it does not specifically list the HOMO energy level of the arylamine 

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626